                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ALICIA JOHNSON,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-103

        v.

 JOSEPH MASCETTI,

                Defendant.


                                          ORDER

       Presently before the Court is the parties’ Stipulation of Dismissal with Prejudice filed on

July   31,   2019.     (Doc. 23.)     Accordingly,    pursuant   to   Federal   Rule    of   Civil

Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this case WITH PREJUDICE. The

Clerk shall TERMINATE all motions and deadlines and CLOSE this case.

       SO ORDERED, this 20th day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
